       Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 1 of 18 PageID: 997
       Ltr to Pltf re




                                                       State of New Jersey
PHILIP D. MURPHY                                    OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                      DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                            DIVISION OF LAW
SHEILA Y. OLIVER                                               25 MARKET STREET                                        MICHELLE L. MILLER
   Lt. Governor                                                   PO Box 116                                                 Director
                                                           TRENTON, NJ 08625-0116




                                                                July 2, 2021

          VIA ECF

          The Honorable Julien Xavier Neals, U.S.D.J.
          United States District Court for the District of New Jersey
          Martin Luther King Building & U.S. Courthouse
          50 Walnut Street
          Newark, New Jersey 07101

                        Re:    Smith & Wessson Brands, Inc. v. Gurbir S. Grewal, et al.
                               Docket No. 20-cv-19047-JXN-ESK
          Dear Judge Neals:

                This office represents the defendants, New Jersey Attorney General Gurbir S.
          Grewal and the New Jersey Division of Consumer Affairs (“Defendants”), in the
          above-referenced matter, which was recently transferred to Your Honor.

                 Plaintiff Smith & Wesson filed this action, seeking to prevent the state’s
          investigation into whether Smith & Wesson violated New Jersey’s consumer-protection
          laws in its sale or advertisement of merchandize to New Jersey consumers. Defendants
          have filed a motion to dismiss in this Court, requesting dismissal for two independently
          sufficient reasons: first, that the abstention doctrine announced in Younger v. Harris, 401
          U.S. 37 (1971), requires dismissal of this litigation in favor of the ongoing subpoena



                                   HUGHES JUSTICE COMPLEX• TELEPHONE: 609-292-7922 • FAX: 609-633-8702
                              New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 2 of 18 PageID: 998

                                                                                 July 2, 2021
                                                                                       Page 2


enforcement action in New Jersey state court raising the same issues; and second, that
Smith & Wesson’s constitutional arguments fail on their face. That motion is fully
briefed and pending decision by this Court.

       Defendants wish to advise this Court of a significant development in the state-
court litigation, in which the State moved to enforce its subpoena and Plaintiffs moved
to dismiss, stay, or quash, including on the grounds it raises to this Court. New Jersey
Superior Court Judge Jodi Lee Alper has now issued an opinion and two orders (copies
of which are attached to this letter), directing Smith & Wesson to fully respond to the
subpoena within thirty days and enjoining it from destroying documents that might be
responsive to the subpoena. In her opinion, Judge Alper denied Smith & Wesson’s
cross-motions to dismiss the state case and to stay or quash the subpoena. She held
that the subpoena was valid on its face and seeks documents that “go to the very core
of whether Smith & Wesson may have violated the [New Jersey Consumer Fraud Act].”
See Opinion at 11. Judge Alper also considered and rejected Smith & Wesson’s
arguments that the subpoena allegedly violated any constitutional rights and supposedly
had been issued as a result of an “improper motive” by Attorney General Grewal. Id.
at 12-13.

        The state court further held that Smith & Wesson’s filing of this federal lawsuit
prior to the filing of the state enforcement action did not require that court to forestall
her ruling. Judge Alper noted the Division of Consumer Affairs had provided Smith &
Wesson with a thirty-day extension to comply with the subpoena and that Smith &
Wesson had filed this federal case the very first day after that deadline for compliance,
preventing the filing of any state litigation prior to the institution of this federal action.
Id. at 8. Judge Alper aptly observed that Smith & Wesson’s filing of its action in federal
court “appears, at worst, to have been a tactical maneuver, or at best an action that
would create confusion and unnecessary lawsuits.” Id.

        Today’s decision by the state court—which expressly considered and rejected the
same constitutional arguments concerning the subpoena that Smith &Wesson asserts
in this action—provides even further support for Defendants’ argument that this Court
should abstain pursuant to Younger and dismiss this action. Should this Court desire any
additional information as to the state court’s decision, please let us know, and we will
be happy to supply it.
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 3 of 18 PageID: 999

                                                                  July 2, 2021
                                                                        Page 3


      Thank you for your kind consideration of this submission.

                               Respectfully submitted,

                               GURBIR S. GREWAL
                               ATTORNEY GENERAL OF NEW JERSEY

                               By:/s/ Robert J. McGuire
                               Robert J. McGuire
                               Deputy Attorney General

cc: All counsel (via ECF)
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 4 of 18 PageID: 1000

                                                                                FILED
     PREPARED BY THE COURT                                              I
                                                                        I     .WIN 30202
     7LRBIR S. GREWAI.. Attorney General of               SUPERI )R CIOIJRT OF NEW JE TY
      the State of\ew Jersey. and KAITT.IN’ A.            CI-IANC RY’DR’1SION
      CARUSO. Acting Director of the \ew Jersey           ESSEX ‘oNnV0di Lee Alper, PJ.Ch.
      Division of Consumer Affairs
                                   Plaintiffs.            DOCKET NO.: C-25-21

      vs.                                                                   CIVIL ACTION

      SMITH & WESSON SALES CO., INC.,                     ORDER FOR SUBPOENA RESPONSES
      a/k/a AMERICAN OUTDOOR BRANDS
      SALES CO.. A/K/A SMITH & WESSON
      C’01W.
                             Defendant.



            THIS MATTER having beer. opened        ‘tO   the Court by way of a summary action pursuant

 to R. 4:67-1(a) by Chanel Van Dyke, Deputy Attorney General, for plaintiffs Gurbir S. Grewal.

 Attorney General of the State of New Jersey, and Kaitlin A. Caruso, Acting Director of the New

 Jersey Division of ConsLimer Affairs, and the Court having considered the supporting papers.

 opposition apers. and oral arguments placed on the record on May 27. 2021. and for the reasons

 set forth in the attached Statement of Reasons:


            IT IS on this 30th day of June. 2021 hereby:


       I.   ORDERED that defendant shall respond fully to the subject Subpoena within thirty (30)

days; and it is further

      2.    ORDERED that defendant is enjoined from the destruction of any documents specifically

requested in the Subpoena: and is further

      5.    ORDERED that a copy of this Order shall he served on all parties \\ithi2: seven (7) days

 of the date of entry of this Order.

                                                                             L
                                                           Jodi Lee Alper. J.S.C.
     Opposed

()   Unopposed
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 5 of 18 PageID: 1001
              ESN-C-000025-21 03/I I 2021 0841:35 PM P& I ofI Trans ID: CI[C202 1470X4



                                                                                       FILED
    GURBIR S. GREWAL. Attorney General of SUPERIOR COUR OF
    the State of New Jersey, and KAITLIN A. CHANCERY DIVL ION[ESSEX COUNTY
    CARUSO, Acting Director of the New Jersey
    Division of Consumer Affairs,             DOCKET NO.: ES -C-UQU0LI1.ee Alper, PJ.Ch.

                           Plaintiffs,
                                                                       Civil Action

                                                                         ORDER
    SMITH & WESSON SALES CO., INC., a/k/a
    AMERICAN OUTDOOR BRANDS SALES
    CO., a/kia SMITH & WESSON CORP.,

                           Defendant.


          Tills MATTER having been brought before the Court on the cross motion of DLA Piper

   LLP (US). attorneys for Defendant Smith & \Vcsson Sales Company (improperly named Smith &

   Wesson Sales Co. Inc.) (“Smith & Wesson”), for an order to dismiss, stay. or quash the subpoena,

  and deny plaintiffs’ request for relief: and the Court having considcrcd the supporting papers,

  opposition papers, and reply papers. if any; and argument, if any: and the Court having determined

  that. bascd upon same, and for good cause shown; (/

          IT IS on this   36     day ofC, 2021:
                                                            4                          5fr454
                                                                                                         f
                                                                    bEWIV
          ORDERFI) that the motion to dismiss the Complaint is                  or in the alternative;

          ORDERED that the
                                                                à
                                motion to stay   this actIon is &TD. or tn the altcrnattve:

          ORDERED that the motion to quash the subpoena and deny plaintiffs request for re!ief

  is GD; and

          IT IS FURTHER ORDERED a copy of this Order shall be served on all parties within

  seven (7) days of the date of this Order.



                                                                               t Aw
                                                                Jodi Lee Alper, JSC.
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 6 of 18 PageID: 1002




                                   STATEMENT OF REASONS

  Re: Gurbir S. Grewal. Attorney General of the State of New Jersey, et al, v. Smith and Wesson
                                              Corp.

                                                 C-25-2 1

 Background


            On October 13, 2020 plaintiffs, New Jersey Attorney General. Gurbir Grewal, served a

 subpoena duces tecum on defendant, Smith and Wesson Corp. (“S&W’) pursuant to the N.J.

 Consumer Fraud Act. N.J.S.A. 56:8-1 to 226. Among other things, the subpoena requests

 advertisements for S&W merchandise made available in New Jersey concerning home safety,

 “concealed carry”, personal protection/safety/defense, or home defense benefits of a firearm. The

 subpoena also seeks documents relating to tests conducted regarding claims made in the

 advertisements.

     The subpoena had a November 13, 2020 return date which was extended thirty days at the

 request of’ defendant. On December 14, 2020. S&W produced no documents but responded in

 writing to plaintiffs, citing its various constitutional objections to the document demands. On

 December 15, 2020 S&W filed a lawsuit in the U.S. District Court for the District of New Jersey

 asserting constitutional objections to the subpoena.

     On February 12, 2021, the NJ Attorney General and the NJ Division of Consumer Affairs filed

 this Order to Show Cause to enforce the subpoena. S&W has cross-moved to dismiss the

 complaint, stay this enforcement action or quash the subpoena essentially for the following

 reasons:

        1.        S&W responded to the subpoena in writing raising issues of the validity and

                  constitutionality of the subpoena followed by the federal lawsuit

                  challenging its constitutionality;


                                                  1 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 7 of 18 PageID: 1003




         2.     S&W cannot he held in contempt because no final order has been issued;

         3.     The Attorney General has not established that thc subpoena is reasonably

                related to a legitimate area of inquiry;

        4.      The actions of the Attorney General should be stayed, if not dismissed.

                because S&W tiled its federal action challenging the subpoena two months

                before the Attorney General filed this enforcement action;

        S.      The Attorney General has not addressed the assertion that he is overreaching

                under the First and Second Amendments.

 Defendant’s Argument

        S&W argues that the Attorney General does not present a legitimate inquiry into

 “purported” fraud under the Consumer Fraud Act because the subpoena targets opinions and

 protected speech regarding Second Amendment issues,         It argues that the subpoena requests

 documents on “opinions and value judgements in that it demands:

                a. Copies of advertisements for S&W merchandise available in
                   New Jersey concerning home safety, concealed carry, personal
                   protection, personal defense, personal safety, or home defense
                   benefits of a firearm, and
                h. Documents regarding tests, etc. relating to claims made in the
                   advertisements..

        As a counter to this enforcement action, S&W asserts that it responded to the subpoena

 with its written objections. Even if these objections were inadequate, without a court order having

 been in place, there are no grounds to warrant sanctions. The Attorney General has not made a

 showing that the subpoena is reasonably related to a legitimate purpose; “a substantial showing”

that the records contain evidence relevant and material to the issue, citing Greenblatt v. NJ Bd. Of

Pharmacy 214 N.J. Sup. 269, 275 (App. Div. 1986).



                                               2 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 8 of 18 PageID: 1004



         S&W claims that the Attorney General improperly relies on NJAC 13:45A-4.1(b) relating

 to an unconscionable practice which would constitute fraud.            This provision applies where a

 business entity markets or advertises “a consumer product that is illegal to possess or use in this

 state without a valid permit or license, where the possession or use, or the possession or use without

 a valid permit or license, would subject the person possessing or using the product to criminal

 prosecution” without clear and conspicuous disclosure that the product is illegal to possess or use

 in the state, or to possess or use in the state without a valid permit or license.

         l-lowever. S&W argues that any such obligation to inform consumers of the concealed carry

 permit requirement under this regulation would be on the State or retailer, not the manufacturer.

         S&W also argues the New Jersey regulation is unconstitutional because it impermissibly

 compels speech and is nothing more than an attack on opinions.

         Thus. according to S&W. this matter should be stayed pending resolution of the federal

 claims relating to these issues, It relies upon the “first filed” rule that the court which first acquires

 jurisdiction has precedence in the absence of special equities citing to Sentient Colors v. Allstate

 193 N.J.. 387 (2008).

         According to S&W. the subpoena should be quashed as unconstitutional on several

 grounds:

     1. Unlawful Viewpoint Discrimination

         The entire subpoena targets one specific viewpoint     —   those advocating for the Second

 Amendment and specifically that firearms may be used for self-defense.

    2. S&W’s Protected Political Speech Rights are being Violated.

         The Court must apply strict scrutiny because speech does not retain its commercial

 character when it is inextricably intertwined with otherwise fully protected speech. Riley v. Nati



                                                  3 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 9 of 18 PageID: 1005



 Fed. of the Blind of N. Carolina. Inc. 487 U.S. 781. 796 (1988), The Attorney General targets

 S&W to stop it from speaking. S&W asserts that its marketing and advertising is not merely and

 purely commercial speech. Under the First Amendment, when speech is neither misleading nor

 related to unlawful activity, the government can only restrict commercial speech if 1) the

 government interest is substantial. 2) the regulation directly advances the interest asserted, and 3)

 the regulation is no more extensive than necessary to serve that interest. Central I ludson G&E v.

 Pub. Serv. Comm’n NY 447 U.S. 557 (1980).

         The Attorney General cannot chill S&W’s speech through the “punitive” subpoena which

 targets the view of S&W. Furthermore, “prosecuting” S&W for “non-misleading” speech is

 beyond the powers of the Attorney General.

     3. S&W’s Equal Protection, I)ue Process, and Fourth Amendment Rights against
        Illegal Searches and Seizures
        S&W contends that the Attorney General has “an axe to grind” against gun manufacturers

 and that he is violating S&W’s rights against illegal searches and seizures. It concedes that an

 investigation may proceed “merely on the suspicion that the law is being violated, or even just

 heeausc the State wants assurance that it is not.” Univ. of Med. & Dentistry of NJ v. Corrigan 347

 F.2d 57, 64 (3d Cir. 2003). However, a subpoena of corporate books must be limited in scope,

 relevant in purpose, and specific   —   not unreasonably burdensome. See v. City of Seattle 387 U.S.

 541, 544 (1967). While acknowledging that the Attorney General may launch an investigation

 under the CFA if he merely believes it to be in the puhlic interest, N.J.S.A. 56:8-3, it cannot be

 conducted as to “vague and ill-defined opinions.”

        For these reasons. S&W asserts that the Complaint to enforce the subpoena must be

 dismissed or the subpoena quashed or stayed pending the federal litigation relating to these issues.




                                                  4 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 10 of 18 PageID: 1006



 Plain tiffs ‘Argument

        The Attorney General argues that the subpoena is legally sufficient. The CFA bars

 deceptive advertising through knowing omission, intentional misrepresentation. or a statement that

  unintentionally misleads a consumer. N.J.S.A. 56:8-2. Requests One and       TWO   of the subpoena

 seek drafts of final versions of S&W advertisements to New Jersey consumers. Requests 3 and 6

 seek studies, analyses, or evaluations regarding advertising claims related to safety risks and

 benefits of its products. Request 4 requests documents relating to advertising claims that S&W

 firearms are designed to be safer, more reliable, accurate. and effective than those of other

 manufacturers and claims that novice, untrained consumers could successfully and effectively use

 an S&W firean for personal or home defense.

        According to the Attorney General. these are run of the mill requests that will help ascertain

 whether or not misrepresentations were made to NJ consumers or if there was a failure to disclose

 pertinent information. There are numerous examples in the context of consumer fraud matters

 where Courts have determined that product claims which are specific and measurable are not

 puffery. Such a ease, as cited by the Attorney General, is In re General Motors, LLC Ignition

 Switch Litig. where the Court determined that claims discussing “world-class engineering and

 advanced safety and security features” in vehicles could be objectively measured and thus were

 not puffery. 257 F. Supp. 3d. 372, 457 (S.D.N.Y. 2017).

        Numerous other examples are provided by the Attorney General in which routine inquiries

 are made through CFA subpoenas and used to ascertain the veracity of advertising statements

 directed to NJ consumers. The CFA provides broad investigative tools and it is “intended to confer

 on the Attorney General the broadest kind of power to act in the interest of’ the consumer public”

 Kugler v. Romain 58 N.J. 522, 537 (1971).



                                               5 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 11 of 18 PageID: 1007



 Analysis


  First Filing


          Smith & Wesson asserts that because its federal lawsuit was filed prior to this subpoena

  enforcement action that this State action must be stayed or dismissed or the subpoena must be

  quashed. S&W relies upon Sentient Colors, Inc. v. Allstate Ins. Co. 193 N.J. 373 (2008).

          It is noteworthy that the Sentient matter took place with filings in two states, not in a state

 and federal court.

          Under the first filed rule, a New Jersey court will ordinarily stay or dismiss a civil action

 in deference to an already pending substantially similar lawsuit in “another state” unless

 compelling reasons dictate that it retain jurisdiction. Id.at 386.

         However, the first liled rule is not an inflexible doctrine. If special equities exist, such as

 forum shopping to deny benefit of the natural forum to the other party, or when a party acting in

 bad faith filed first where the opposing party was anticipated to file suit in a less favorable forum.

 then the court could insist on proceeding with an action. Idat 387.

         Whether special equities allow a court to put aside the first filed rule is a fact specific

 inquiry, weighing fairness and comity generally with the discretion of the trial court, In carrying

 the initial burden, S&W must establish that the state court case should be stayed or dismissed

 because 1) there is a first filed action in “another state” and, 2) the parties, claims, and legal issues

 are substantially similar. If this initial burden is met, the burden will then shift to the Attorney

 General to establish special equities for this state court action to proceed. Id. at 392.

         A stay or dismissal of a second filed action should be denied if an “injustice would be

 perpetrated” on a party in the first filed action and “no hardship. prejudice, or inconvenience”




                                                 6 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 12 of 18 PageID: 1008




  would be inflicted on the other by proceeding in the second filed action. IcLat 389 citing Cossehalk

  v.Gosschalk 48 N.J. Super.566, 579 (App. Div. 1958).

           This court finds that in weighing fairness and                 comity.   this enforcement action is

  appropriately filed in state court by the Attorney General and should not he stayed, dismissed, nor

 should the subpoena be quashed.

           Even if this court accepts for the sake of argument that the parties’ claims and legal issues

 are substantially similar on the “first-flied” federal action, special equities exist for this subpoena

 enforcement action to continue in this statc court. Special equities are reasons of a compelling

 nature that favor the retention of jurisdiction by the court in the later-tiled action and may exist

 “when one party has engaged in jurisdiction shopping to deny the other party the benefit of its

 natural forum.” Sensient Colors Inc. v. Allstate Ins. Co., 193 N.J. 373, 387-388 (2008) (idcntifying

 cases where one party preemptively files suit to prevent the “natural plaintiff” ftom initiating an

 action as proof of special equities). Furthermore. when a party acting in bad faith has filed first “in

 anticipation of opposing party’s imminent suit in another, less favorable forum. deference to a first

 filed action is disfavored.” Id. at 388. Of equal importance, when an action concerns “significant

 state interests.., and when deferring to a proceeding in another jurisdiction ‘would contravene the

 public or judicial policy’ of the forum state, special equities are found to exist.” lcL at 388-89; Am.

 Home. Prods. Corp. v. Adriatic Ins. Co. 286 N...T. Super. 24. 40-41 (App. Div. 1995) (recognizing

 New Jersey’s interest in pollution remediation as a special equity that weighed against the first-

 filed rule).

           ‘Ihis Court finds that the expected action in regard to the decision of Smith & Wesson not

 to comply with the subpoena would be for the Attorney General and the Division of Consumer

 Affairs   —   the natural plaintiffs in this case   —   to bring an action to enforce the Subpoena or, at least,



                                                          7 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 13 of 18 PageID: 1009



  for Smith &   Wesson to        have brought what is now its cross-motion as an action in this court to

  dismiss. quash. or stay the sL[hpoena. Instead. Smith & Wesson flied its suit in federal court heibre

  plaintiffs had the opportunity to initiate a subpoena enforcement action. Sec Wear]v v. Federal

  Trade Comm’n.. 616 F.2d 662. 665 (3d Cir. 1980).

          This case involves state interests that overcome the considerations of eomity raised by the

  first-flied rule. It is noteworthy that Smith & Wesson sought and received from plaintiffs a thirty—

  day adjournment to respond to the subpoena and the day after its comnliance was expected. it filed

  a federal declaratory judgment action seeking a rtiling on defenses to the subpoena. Thus, it

  appears, at worst.   10   have been a tactical maneuver, or at best an action that would create confusion

  and unnecessary lawsuits.

         State courts routinely hear claims relating to state consumer protection laws and

 enforcement actions for related subpoenas.

         Reportedly, Smith & Wesson initially flied its federal action seeking a preliminary

 injunction and temporary restraining order. Smith & \Vesson has now apparcntly withdrawn that

 application and is pursuing the lawsuit through the normal course. Thus, the issues in the federal

 case will take months and more likel) years to he litigated. In the meantime, the obligation ol’ the

 Anornev General to investigate potential violations of the Consumer Fraud Act remain styin:ed.

 This is a situation where special equities justify the continuation of the enforcement action.

         Defendant argues that NAACI v Alabama requires that all constitutiona issues related

 to a subpoena be resolved before it can be enforced and that before compulsion of information

 that trespasses on First Amendment freedoms can occur, the State must present a compelling

 subordinate Slate interest. NAACP v. Alabama. 357 U.S. 449. 463 (1958). The defendant’s

 interpretation of NAACP is overly broad. There. the Supreme Court was concerned about how



                                                    8 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 14 of 18 PageID: 1010




  A1abamas interest in obtaining an NAACP members list interfered with those members right to

  freely associate and pursue private interests as protected by the Fourteenth Amendment. Other

  cases, such as Local 1814, are similarly concerned with the freedom of association. LcllXt4a

  Int’l Longshoremen’s Ass’n. AFL-CIO v. Waterfront Cmm’n ofN.Y. Harbor, 512 F. Supp. 781

  (S.D.N.Y. 1981). Here, the Ii’eedom of association is not implicated. The Attorncy General does

  not seek information regarding S&W’s association with other individuals or corporations. only

  information rclating to representations thcy made about their products to the public.


  The Subpoena
         The intention of the Consumer Fraud Act is to “confer on the Attorney General the broadest

  kind of power to act in thc interest of the consumer public.” Kuglcr v. Romain. 58 N.J. 522, 537

  (1971). The subpoena in this case is not dissimilar to many subpoenas issued under the (TA and

  it is “reasonably related to a legitimate purpose” under the statute. On its face, the subpoena is

 tailored to determine whether Smith & Wesson engaged in (1) deceptive advertising as to product

  safety, benefits, and effectiveness and (2) failure to disclose that products marketed are unlawful

 to possess or use in the State without permit. The potential misrepresentations and omissions being

 investigated here are not different from those whose subject could be one of many products othcr

 than guns.

         The CFA prohibits deceptive advertising, regardless of the subject. whether accomplished

 by knowing omission, intentional misrepresentation, or even a statement that unintentionally has

 the capacity to mislead a credulous consumer. N.J.S.A. 56:8-2.

         On its face, this subpoena seeks information which may establish whether or not Smith &

 Wesson has engaged in any deceptive advertising by making misleading statements or omissions

 concerning the safety and effectiveness of the firearms it markets to New Jersey consumers.



                                               9 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 15 of 18 PageID: 1011



        Specifically, among other things, the subpoena requests:

        a.   Advertisements that are or were available or accessible in New Jersey

             concerning home safety. concealed earn, personal protection. personal

             defense, personal safety, or home del’ense benefits of a fircar:t. incuding a

             Smith & Wcsson Firearm.

        b.   Documents concerning any test. study. analysis, or evaluation considered or

             reating to any claim made in the advertisements produced.

        c.   Documents relating to:

                   •   Whether Smith & Wesson Firearms can be legally carried
                       and concealed by any consumer while in New Jersey;

                   •   Whether the concealed early of’ a firearm enhances one’s
                       life style;

                   •   Whether it is safer to conform a perceived threat by drawing
                       a firearm rather than seeking to move away from and avoid
                       the source of the perceived threat:

                   •   Whether having a Smith & Wesson firearm or other firearm
                       makes a home safer;

                   •   Whether Smith & Wesson firearms are designed to be more
                       safe. reliable, accurate, or effective than firearms made by
                       other firearm manufacturers for use it in personal or home
                       defense or other activities: and

                   •   Whether novice, untrained consumers could successfully
                       and effeetivejy use of a Smith & Wesson firearm for
                       personal or home defense.


        These documents, if any exist, would establish whether Smith & Wesson made an\

 promises or representations to consumers and whether its document supported or belied those




                                             10 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 16 of 18 PageID: 1012



  claims. Thus. the document requests go to the very core of whether Smith &    Wesson may    have

  violated the CFA.

         Contrary to the argument of Smith & Wesson. there is a distinction between

  puffery/opinion and statements which have the capacity to mislead or which address product

  attributes and are measurable by research. See gg1, Leon v. Rite Aid Corp., 340 N.J. Super. 462,

  47 1-72 (App. Div. 2001); EP Henry Corp. v. Cambridge Payers, Inc.. 383 F. Supp.3d 343. 349-

  51 (D,N.J. 2019); see also In re. Gen. Motors LLC Ignition Switch Litig., 257 F. Supp. 3d 372,

 457 (S.D.N.Y, 2017) (claims discussing vehicles’ “world class engineering” and “advanced safety

 and security and security features” were not puffery as they could be “objectively measured.)”

         It is common for the Attorney General to investigate under the CFA various industries that

 advertise to New Jersey’ consumers. This subpoena is not arguably different from those for

 products from other industries.

         The subpoena also reasonably seeks documents relating to the 1-lazardous Product

 Regulations which make it unlawful to advertise a product to New Jersey consumers which is

 illegal to possess or is in this State without a permit unless the advertiser “clearly and

 conspicuously disclose[s]” the fact. N.J.A.C. I 3:45A-4. 1(h). These regulations are “designed to

 promote the disclosure of relevant information to enable the consumer to make intelligent

 decisions in the selection of products and services.” Div. of Consumer Affairs v. Gen. Flee. Co.,

 244 N.J. Super. 349, 353 (App. Div. 1990). A violation of this regulation does not require a

 showing of intent but rather constitutes strict liability. See Cox. 138 N.J. at 18; Int’l Union of

 Operating Eng’rs Local #68 Welfare Fund v. Merck & Co.. Inc ...384 N.J. Super. 275, 287 (App.

 Div. 2006).




                                             11 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 17 of 18 PageID: 1013



           Application of this regulation is within the realm of the investigation of Smith & Wesson

  by the Attorney General. Specifically, the subpoena seeks information as to whcther Smith &

  Wesson violated these regulations by making advertisements available to New Jerscy consumers

  depicting the concealed carry of forearms without disclosing that a permit is required for such

  concealed carry in New Jersey. See N.J.A.C. 13:54-2.2 (requiring a permit to conceal and carry a

  firearm in the State).

          To be clear a subpoena need only be “sufficiently limited in scope, relevant in purpose, and

 specific in directive so that compliance will not be unreasonably burdensome.” Greenblatt v. N.J.

 Bd. of Pharmacy. 214 N.J. Super. 269, 275-76 (App. Div. 1986) (quoting See v. Seattle, 387 U.S.

 541, 544-45 (1967)); State v. Cooper. 2 N.J. 540, 556 (1949). As stated above, this Court generally

 finds the subpoena to come within these bounds at this very early stage of this investigation.

 Plaintiffs have demonstrated the relevance of the documents to its CFA investigation.

         This Court rejects the argument that the subpoena itself violates constitutional rights. It

 neither bans speech nor does it “directly regulate the content. time, place. or manner of

 expression.” SEC v. McGoff. 647 F,2d 185, 187-88 (D.C. Cir. 1981). This is merely an

 investigation. The Attorney General and the Division have not made any determinations regarding

 CFA violations by Smith & Wesson. Compliance with a subpoena which comes within the bounds

 of the CFA is not obviated in the face of constitutional objections.

         Finally, this Court rejects the argument of Smith & Wesson that this subpoena must be

 quashed as a result of an “improper motive” by the Attorney General. Specifically. the defendant

 argues that “[t]he Attorney’s General’s personal views arc the same as those of anti-Second

 Amendment activists seeking to undermine the constitutional right to bear arms” and that he has a

 “singular focus... limited to reducing gun ownership.”



                                               12 of 13
Case 2:20-cv-19047-JXN-ESK Document 36 Filed 07/02/21 Page 18 of 18 PageID: 1014



          In Exxon Mobil Corp. v. Schnefdernmn. 316 F. Sup:,. 3d 679 (S.D.N.Y. 20] 8). the court

  rebuffed a nearly identical challenge by Exxon attempting to evade comphance with subpoenas.

  finding that Exxons Complaint conk! “not allege any direct evidence of an improper motive” and

  found that the “circumstantial evidence put forth” was insufficient. Id. at 712. The theory of

  improper motive set forth by Smith & Wesson is speculative and fails to demonstrate that the

  Attorney General lacks a valid basis to believe that Smith & Wesson may have committed fraud.

         The subpoena is valid on its face. Public officials. including the Attorney General.

  frequently make statements of public concern. This Attorney General has not imougncd Smith &

  \Vcsson nor suggested that he has concluded that it should he charged with violations of the

 Consumer Fraud Act. It is possible that a review of the subpoenaed documents will raise no basis

 for such a claim.

 Conclusion

         For the foregoing reasons, plaintiffs motion to enforce the Subpoena is hereby granted.

 and defendan:s motion to dismiss. sta or quash the Subpoena is denied in its entirety.




                                             13 of 13
